*343¶15 (concurring) —Although I concur in the result reached by the majority, I write separately to observe that the majority opinion fails to address a claim that the Washington State Patrol (WSP) makes here to the effect that Mark Potter’s class action is precluded by the provisions of RCW 46.55.120. According to the WSP, that statute provides the exclusive means to challenge a vehicle impoundment. Br. of Resp’t at 36. If the WSP is correct in this assertion, it would provide a basis for affirming the summary judgment granted by the trial court because Potter did not avail himself of that remedy.
Alexander, C.J.
¶16 I concur, though, because the record indicates that the WSP did not argue this theory to the trial court. In reviewing an order granting or denying summary judgment, an appellate court will consider only issues called to the attention of the trial court. RAP 9.12; Van Dinter v. Orr, 157 Wn.2d 329, 334, 138 P.3d 608 (2006). Because the issue was not presented to or considered by the trial court, the WSP should not, however, be precluded from raising the issue on remand.